Citation Nr: 9906642	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  96-50 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether the May 21, 1947, rating decision involved clear 
and unmistakable error (CUE) as to the noncompensable rating 
assigned for the residuals of a gunshot wound to the right 
great toe. 

2.  Entitlement to a rating in excess of 10 percent for the 
residuals of a gunshot wound to the left foot, muscle group 
X.

3.  Entitlement to a compensable rating for the residuals of 
a gunshot wound to the right great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
December 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from ratings action by the San Diego, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In June 1995 the RO continued a 10 percent disability rating 
for the residuals of a gunshot wound to the left foot, muscle 
group X, and a 0 percent rating for the residuals of a 
gunshot wound to the right great toe.  In March 1996 the 
veteran perfected an appeal as to these issues.

In a July 1998 supplemental statement of the case the RO 
continued the assigned disability ratings as to the residuals 
of gunshot wounds to the feet and denied the claim of CUE in 
the May 1947 rating decision.  Subsequently, the veteran 
perfected an appeal as to the CUE issue.


FINDINGS OF FACT

1.  Evidence of record at the time of the May 1947 rating 
decision revealed no muscle injury, or any other compensable 
disability, to the veteran's right great toe.

2.  The May 21, 1947, rating decision as to the 0 percent 
disability rating assigned for the residuals of a gunshot 
wound to the right great toe was not clearly and unmistakably 
erroneous.

3.  All relevant evidence necessary for an equitable 
disposition of the higher rating claims on appeal has been 
obtained.  

4.  Medical evidence demonstrates that the veteran's 
residuals of a gunshot wound to the left foot represents a 
moderate muscle injury with a short track of missile through 
muscle tissue and some loss of power or lowered threshold of 
fatigue, but without evidence of a moderately severe 
disability and loss of muscle substance or strength.

5. Medical evidence demonstrates that the veteran's residuals 
of a gunshot wound to the right great toe are presently 
manifested by prominent degenerative changes at the 
metatarsophalangeal joint with chronic foot pain, without 
evidence of a moderately severe foot injury.


CONCLUSIONS OF LAW

1.  The May 21, 1947, rating decision was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.105 (1998).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's residuals of a gunshot wound to the left foot, 
muscle group X, have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.73, Diagnostic Code 5310 
(1998).

3.  The criteria for a 10 percent rating, but no higher, for 
the veteran's residuals of a gunshot wound to the right great 
toe, have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5384 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background
Evidence of Record May 1947

Service medical records dated in December 1945 show that the 
veteran sustained gunshot wounds to the right great toe and 
left foot.  Clinical records show that one bullet passed 
through the veteran's right foot and lodged in his left foot.  
The examiner noted there was small, clean entrance wound to 
the dorsum of the right great toe above the distal 
interphalangeal joint, and an exit wound at the medial aspect 
of the foot just posterior to the first metacarpophalangeal 
joint.  There was an entrance wound to the middle aspect of 
the sole of the left foot near the proximal end of the first 
metatarsal.

X-ray examination revealed a bullet lying just beneath the 
proximal end of the fourth metatarsal of the left foot.  
There was no evidence of bony injury to either foot.  The 
diagnosis was gunshot wound to the feet.  

An operation report shows that a dissection to the sole of 
the left foot was carried through the plantar fascia, the 
tendons were perforated and the bullet was easily extracted 
just dorsal to the tendons.  The entrance wound to the medial 
aspect of the left foot was debrided, and both wounds were 
left open.  The entrance and exit wounds to the right great 
toe were debrided, and the joint capsule of the distal 
interphalangeal joint, which had been opened, was closed.  
Subsequently, all wounds were closed.  It was noted the 
wounds appeared clean.

A December clinical brief noted a perforating right toe 
wound, with point of entry to the antero-medial aspect of the 
distal phalanx, great toe, and point of exit to the medial 
aspect of the metatarso-tarsal junction of the great toe, and 
a penetrating left foot wound, with point of entry to the 
postero-medial aspect of the first metatarsal region.  The 
veteran was discharged to return to duty later that same 
month.

An October 1946 separation examination revealed no 
musculoskeletal defects.  The veteran's feet were normal.

VA examination in April 1947 found residuals of penetrating 
gunshot wounds to the feet.  The veteran complained that his 
left foot bothered him and that he experienced sharp pain in 
the instep after walking.  The examiner noted a well-healed 
one inch long scar to the plantar surface at the medial side 
of the left foot, and a well-healed 2 inch long scar to the 
plantar surface near the middle of the foot.  There was good 
function, and no evidence of deformity or limitation of 
motion to the foot or toes.  There was a 1/2 inch point of 
entrance scar to the dorsum of the distal phalanx at the 
right great toe, and a 3/4 inch long point of exit scar to the 
medial side of the base of the big toe.  It was noted that 
the scar was healed, and that there was no evidence of 
deformity or limitation of motion of the great toe.  There 
was good function.  X-ray examination of the left foot and 
right great toe revealed normal bones, joints and joint 
spaces.

Clear and Unmistakable Error Claim
Analysis

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of CUE.  Where evidence establishes such 
error, the prior decision will be reversed or amended.  38 
C.F.R. § 3.105(a) (1998).

The United States Court of Appeals for Veterans Claims 
(Court) has held that CUE is a very specific and rare kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  The Court established a three-part 
test to determine whether CUE is present in a prior 
determination; (1) either the correct facts, as they were 
known at the time, were not fully adjudicated (i.e., more 
than a simple disagreement as to how the facts were weighed 
or evaluated), or statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and, (3) a determination that there was CUE 
must be based on the record and the law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet.App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet.App. 310, 313-14 (1992) en banc).  A finding of CUE 
requires that error, otherwise prejudicial, must appear 
undebatable.  Akins v. Derwinski, 1 Vet.App. 228, 231 (1991).

In this case, the veteran and his service representative 
argue that the May 21, 1947, rating decision involved CUE in 
that a 10 percent minimum rating is applicable for a through 
and through gunshot wound to the foot under the note 
following Diagnostic Code 5310.  It is further argued that 
the note "does not qualify itself as being exclusively 
pertinent to Muscle Group X, or to any particular structural 
elements of the foot."

Present disability evaluations are determined by the 
application of the VA's Schedule for Rating Disabilities 
(Ratings Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Ratings Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (1998).

The applicable ratings criteria effective at the time of the 
veteran's original claim included ratings for disabilities to 
the intrinsic muscles of the foot, Group X, Diagnostic Code 
5310.  See Ratings Schedule p. 47 (1945).  A note following 
Diagnostic Code 5310 provided that a 10 percent minimum 
rating was applicable for a through and through gunshot wound 
to the foot.  Id.

The 1945 Ratings Schedule also provided that "[t]hrough and 
through wounds and other wounds of the deeper structures 
almost invariably destroy parts of muscle groups and bring 
about intermuscular fusion and binding by cicatricial tissue 
and adherence of muscle sheath."  Id. at pp. 14-15.  It was 
also noted that skin scars were incidental and negligible, 
and that it was the deep intramuscular and intermuscular 
scarring that was disabling.  Id. at p. 15.

Service medical records dated in December 1945 revealed a 
small, clean entrance wound to the dorsum of the right great 
toe above the distal interphalangeal joint, and an exit wound 
at the medial aspect of the foot just posterior to the first 
metacarpophalangeal joint.  There was no evidence of any 
muscle injury in either the clinical notes or the operation 
report.  The veteran's October 1946 separation examination 
revealed no musculoskeletal defects; the feet were normal.  

Subsequently, during an April 1947 VA examination, the 
veteran reported complaints which were limited to his left 
foot.  The examiner noted good function of the right great 
toe with a healed scar, and that there was no evidence of 
deformity or limitation of motion.

Based upon the evidence and law extant at the time of the May 
21, 1947, rating decision, the Board finds that the claimed 
failure to assign a minimum 10 percent rating for a through 
and through wound was not undebatable error.  See Akins, 1 
Vet. App. at 231.  The Board further finds although the note 
following Diagnostic Code 5310 does not specifically state 
that the minimum 10 percent rating applies only to through 
and through muscle injuries, that it may be reasonably 
inferred that the placement of the note connotes a disability 
related to a muscle injury.  

It is also clear the 1945 ratings criteria contemplated the 
possibility that not all gunshot wounds involved muscle 
injuries as it noted skin scars were incidental and 
negligible.  VA Ratings Schedule p. 14.  As the evidence 
available at the time of the decision revealed no residual 
muscle injury, or any other residual disability, the Board 
finds that the May 21, 1947, rating decision as to the 0 
percent disability rating assigned for the residuals of a 
gunshot wound to the right great toe was not clearly and 
unmistakably erroneous.


Higher Rating Claims
Evidence Submitted After May 1947

VA outpatient treatment records dated in April 1986 show that 
the veteran complained of pain in the feet and legs, with 
limping, aggravated by cold weather.  The examiner noted the 
veteran reported pain mainly deep in the left arch, 
exacerbated by prolonged walking and standing.  There was 
slight tenderness to the left arch area.

During VA examination in June 1986, the veteran reported the 
onset of symptoms to the feet approximately 5 years earlier.  
He complained of pain and tiredness to the feet after 
prolonged standing.  The examiner noted there was no evidence 
of rigidity or edema to the feet.  The veteran was able to 
stand on heels and toes, but with some discomfort, to the 
left more than right.  There was a slight flattening of the 
long arches on weight bearing, and a 3/4 inch V-shaped scar to 
the mid-plantar aspect of the left foot.  There was a 
transverse 3/4 inch scar to the dorsum of the interphalangeal 
joint of the right great toe.  There were no significant 
plantar or dorsal calluses.  The diagnoses included gunshot 
wounds to the right great toe and left foot, symptomatic, 
with possible degenerative changes of the feet.

VA outpatient treatment records dated in May 1995 show that 
the veteran complained of chronic leg pain related to gunshot 
wounds incurred during World War II.  The examiner noted a 
left calf scar, residual of a gunshot wound, and right great 
toe pain.  

During VA examination in May 1995, the veteran reported 
gunshot wounds to the distal phalanx of the right great toe, 
left medial calf region and first metatarsal region of the 
left foot.  He complained of chronic pain in the feet.  The 
examiner noted the veteran had marked varicose veins, with 
mild swelling to the right ankle related to that disorder.  
It was noted that the disorder was not related to the gunshot 
wound to the right great toe.  There was a 1/2 inch scar to the 
dorsum of the right great toe, a one inch scar to the medial 
aspect of the left calf and a one inch scar to the medial 
aspect of the first metatarsal region of the left foot.  
There were hammertoes to both feet.  The veteran was able to 
stand on heels and toes, but walked with a limp to the right 
and carried a cane.

The diagnoses included chronic bilateral foot pain, status 
post gunshot wound to the distal phalanx of the right great 
toe, with degenerative changes at the metatarsophalangeal 
joint and no retained fragments, and perforating gunshot 
wound to the medial aspect of the left foot, with no evidence 
of bone damage shown upon x-ray examination.  The diagnoses 
also included right ankle swelling, secondary to varicose 
veins, and bilateral hammertoes.

During VA examination in November 1997, the veteran reported 
injuries to the lower extremities including a one bullet 
gunshot wound to the right leg and at least 5 bullets to the 
left leg.  The examiner noted that the veteran walked in a 
very unsteady fashion, which was believed to be due to 
neurologic and balance problems.  He was very weak when 
walking on heels and toes.  The neurologic evaluation was 
normal; patellar and Achilles reflexes were active and 
symmetrical.  There was marked, but inconsistent, diminution 
in sensation.  The examiner stated that it was unusual that 
the veteran favored the right lower extremity, which was the 
less injured extremity.  

The examiner noted that the veteran had a well-healed scar to 
the medial aspect of the left foot, distal to the metatarsal 
head of the great toe.  There was no evidence of deformity of 
the metatarsal head, to the arch or to the toes.  There was 
no tenderness or keloid formation to the scar.  There was a 
tiny, nontender punctate scar to the dorsum of the base of 
the distal phalanx.  There was normal range of motion, from 
0 degrees of extension to 70 degrees of flexion, to the 
interphalangeal joint of the right great toe.  

The examiner stated that it was difficult to comment on 
functional impairment because of a possible neurologic 
disease.  It was noted although the veteran had decreased 
sensation, weakness, fatigue and incoordination, there was no 
evidence of limitation of motion to the left lower extremity 
or right great toe.  The diagnoses included gunshot wound to 
the right first metatarsal head, with mild degenerative 
changes, and hallux valgus, left foot.  X-ray examination 
revealed prominent degenerative changes to the right first 
metatarsophalangeal joint and mild hallux valgus, with mild 
degenerative changes to the left first metatarsophalangeal 
joint.  

VA neurologic examination in December 1997 found left leg and 
foot weakness of unclear etiology.  The examiner's impression 
was left peroneal neuropathy involving the deep branch of the 
nerve.  Motor skill examination revealed normal bulk, tone, 
strength and reflexes to the left leg.  There were slightly 
decreased pulses, most notably to the posterior calf.  The 
ankles were reactive.  Sensation was decreased over the 
entire left leg, and muscle strength was reduced in almost 
all muscle below the knee.  It was noted that the veteran's 
gait was slightly wide-based, with poor balance.  He had 
difficulty standing on either foot, walking on heels and 
toes, and performing tandem and Romberg's tests.

Analysis

Initially, the Board notes that the veteran's claims are 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented claims which are plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased evaluation.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (1998).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1998).

Residuals of Gunshot Wound to the Left Foot

The Board notes that the veteran is not presently service-
connected for a muscle injury to the left calf, and that 
service medical records reflect the only gunshot wound to the 
left lower extremity involved a penetrating muscle injury to 
the plantar aspect of the intrinsic muscles of the foot.  
Service medical records show the entrance wound was to the 
middle aspect of the sole of the left foot near the proximal 
end of the first metatarsal.  Therefore, the Board finds that 
the service-connected left foot disability is appropriately 
rated under the criteria for Muscle Group X.  See 38 C.F.R. 
§ 4.73, Diagnostic Code 5310 (effective before and after July 
3, 1997).

The Board also notes that during the pendency of the appeal, 
the rating criteria for muscle injuries were revised.  See 62 
Fed. Reg. 30327-28 (June 3, 1997).  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  Therefore, the veteran's higher 
rating claim will be considered under both the old and new 
law.

Under the old version of the law, VA regulations provided 
that in rating disability from injuries of the 
musculoskeletal system, attention was to be given first to 
the deeper structures injured, bones, joints and nerves.  See 
38 C.F.R. § 4.72 (in effect prior to July 3, 1997). 

Current VA regulations provide that for VA ratings purposes, 
the cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
See 38 C.F.R. § 4.56(c) (1998).

The Ratings Schedule provides that moderate muscle injury 
disability results when there is evidence of a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection; and when there are 
objective findings of entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue, with some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
See 38 C.F.R. § 4.56 (effective before and after July 3, 
1997).

A moderately severe muscle injury is manifested by objective 
findings of relatively large entrance and (if present) exit 
scars so situated as to indicate the track of a missile 
through important muscle groups, indications on palpation of 
moderate loss of deep fascia, moderate loss of muscle 
substance, or moderate loss of normal firm resistance of 
muscles compared with the sound side; and when tests of 
strength and endurance of the muscle groups involved 
(compared with the sound side) give positive evidence of 
marked or moderately severe loss.  Id.

Severe disability of muscles is manifested by objective 
evidence of extensive, ragged, depressed and adherent scars 
of skin so situated as to indicate wide damage to muscle 
groups in the track of the missile with possible x-ray 
evidence of minute multiple scattered foreign bodies 
indicating the spread of intermuscular trauma and the 
explosive effect of the missile, moderate or extensive loss 
of deep fascia, or muscle substance on palpation.  Id.  There 
would also be evidence of soft or flabby muscles in the wound 
area, and there would be no swelling or hardening in 
contraction.  Tests of strength or endurance compared with 
the sound side or of coordinated movements would show 
positive evidence of severe impairment of function, and 
electrical tests would demonstrate diminished excitability to 
faradic current compared with the sound side but no reaction 
of degeneration.  Visible or measured atrophy may or may not 
be present, and adaptive contraction of an opposing group of 
muscles would indicate severity.  Adhesion of the scar to one 
of the long bones, scapula, pelvic bones, sacrum or vertebrae 
with epithelial sealing over the bone without true skin 
covering in an area where bone is normally protected by 
muscle indicates severe muscle injury.  Atrophy of muscle 
groups not included in the track of the missile, particularly 
of the trapezius and serratus in wounds in the shoulder 
girdle (traumatic muscular dystrophy), and induration and 
atrophy of an entire muscle following simple piercing by a 
projectile (progressive sclerosing myositis), may be included 
in the severe group if there is sufficient evidence of severe 
disability.  Id. 

The Rating Schedule also provides ratings for injuries to the 
intrinsic muscles of the plantar aspect of the foot, muscle 
group X, when there is evidence of sight (0 percent), 
moderate (10 percent), moderately severe (20 percent) or 
severe (30 percent) muscle injury.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5310.  

Medical evidence demonstrates that the veteran's residuals of 
a gunshot wound to the left foot represents a moderate muscle 
injury with a short track of missile through muscle tissue 
and some loss of power or lowered threshold of fatigue, but 
without evidence of a moderately severe disability and loss 
of muscle substance or strength.  Therefore, the Board finds 
that a rating in excess of 10 percent under the criteria for 
injuries to muscle group X is not warranted.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board finds no provision upon which to assign a higher 
rating.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for a rating in excess of 10 percent.

Residuals of Gunshot Wound to the Right Great Toe

The Board notes that the RO found there was no basis upon 
which to assign a compensable rating for the veteran's 
residuals of a gunshot wound to the right great toe.  
However, the Board finds that the record reveals degenerative 
changes to the right first metatarsophalangeal joint related 
to the service-connected gunshot wound which should be 
considered for a compensable rating under the criteria for 
traumatic arthritis.  Although the RO did not consider these 
criteria, the Board finds the veteran is not prejudiced by 
this favorable decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The Ratings Schedule provides that traumatic or degenerative 
arthritis established by x-ray findings are rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (1998).

In the absence of limitation of motion, a compensable rating 
for arthritis can be assigned when there is x-ray evidence of 
the involvement of 2 or more major joints or 2 or more minor 
joint groups (10 percent), or x-ray evidence of same with 
occasional incapacitating exacerbations (20 percent).  Id.  
For the purpose of rating disability from arthritis, the 
tarsal and metatarsal joints of the lower extremities are 
considered a group of minor joints.  See 38 C.F.R. § 4.45(f) 
(1998).

In this case, the Board finds that the evidence demonstrates 
the veteran's service-connected residuals of a gunshot wound 
to the right great toe, with degenerative changes, affects 
only one group of minor joints in the right foot, and that 
the disability is more appropriately rated under the criteria 
for other foot injuries.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (1998).  The Board notes the Ratings Schedule does 
not specifically address limitation of motion of the great 
toe.  See generally 38 C.F.R. part 4 (1998).  

The Board also notes there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 (1998) is 
warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  However, 
in this case, where the applicable diagnostic code is not 
predicated on loss of range of motion, §§ 4.40 and 4.45, with 
respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The Court has held that section 4.40 did not require a 
separate rating for pain, but provided guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

The Ratings Schedule currently provides compensable ratings 
for foot injuries when the disorder demonstrates moderate 
symptomatology (10 percent); moderately severe symptomatology 
(20 percent); or severe symptomatology (30 percent).  See 38 
C.F.R. § 4.71a, Diagnostic Code 5284.

Medical evidence demonstrates that the veteran's residuals of 
a gunshot wound to the right great toe are presently 
manifested by prominent degenerative changes at the 
metatarsophalangeal joint with chronic foot pain.  Although 
there is no evidence of limitation of motion of the right 
great toe, the May 1995 VA examiner found chronic foot pain 
related to the residual degenerative changes.  The Board 
finds the evidence of record, including the veteran's reports 
of pain, represents a moderate disability, but no more than a 
moderate disability.  Id.  Therefore, the Board finds a 
rating in excess of 10 percent is not warranted.

The Board further finds there is no evidence that the veteran 
sustained malunion or nonunion of any tarsal or metatarsal 
bones that would warrant consideration under an alternative 
diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5283 
(1998).  There is also no evidence of superficial scarring 
that is painful and tender on objective demonstration, or 
limitation of function because of scarring, which would 
warrant consideration of additional rating criteria.  
38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (1998).

Based upon a review of all the evidence of record, the Board 
finds no basis upon which to assign a rating higher than 10 
percent for the residuals of a gunshot wound to the right 
great toe.  See Schafrath, 1 Vet. App. 589.  


ORDER

The May 21, 1947, rating decision did not involve CUE as to 
the noncompensable rating assigned for the residuals of a 
gunshot wound to the right great toe; the appeal is denied.

Entitlement to a rating in excess of 10 percent for the 
residuals of a gunshot wound to the left foot, muscle group 
X, is denied.

Entitlement to a 10 percent rating, but no higher, for the 
residuals of a gunshot wound to the right great toe is 
granted, subject to the regulations governing the payment of 
monetary awards.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

- 16 -


- 1 -


